       Case 2:19-cv-02080-RFB-VCF Document 27 Filed 12/28/20 Page 1 of 3



   LUCIAN J. GRECO, JR., ESQ.
 1 Nevada State Bar No. 10600
   SCOTT W. ULM, ESQ.
 2 Nevada State Bar No. 12652
   BREMER WHYTE BROWN & O’MEARA LLP
 3 1160 N. TOWN CENTER DRIVE
   SUITE 250
 4 LAS VEGAS, NV 89144
   TELEPHONE: (702) 258-6665
 5 FACSIMILE: (702) 258-6662
   lgreco@bremerwhyte.com
 6 sulm@bremerwhyte.com
   Attorneys for Defendant,
 7 James River Insurance Company
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11 SHEILA REDDIC, individually,                     ) Case No. 2:19-CV-02080-RFB-VCF
                                                    )
12                      Plaintiff,                  ) JOINT STATUS REPORT
                                                    ) RE: SETTLEMENT
13            vs.                                   )
                                                    )
14 JAMES RIVER INSURANCE                            )
   COMPANY; and DOES 1 through 20,                  )
15                                                  )
            Defendants.                             )
16                                                  )
17            Defendant, JAMES RIVER INSURANCE COMPANY, by and through its
18 counsel, Scott W. Ulm, Esq. and Plaintiff, SHEILA REDDIC (collectively hereinafter
19 “The Parties”), by and through her counsel, Valerie Gray, Esq., herby submit the
20 following Joint Status Report:
21                  1. Status of the Action: The Parties have reached a settlement. However,
22 The Parties are currently in active negotiations regarding the language of the settlement
23 release and have diligently exchanged multiple revisions to the settlement release
24 While the current deadline to submit a stipulation and order to dismiss (“SAO”) is
25 December 28, 2020, The Parties have been impacted by office closures, staffing
26 changes, and remote work environments, that has led to a disruption of timely
27 submitting a SAO due to the 2019 novel coronavirus disease (COVID-19) as well as
28 multiple holidays. The Parties do not intend to delay the submission of the SAO; but


     1256.162 4835-4756-1429.1
       Case 2:19-cv-02080-RFB-VCF Document 27 Filed 12/28/20 Page 2 of 3




 1 rather require a thirty-day (30) extension of time to finalize the language of the
 2 settlement release, exchange settlement monies, and submitting a SAO in light of the
 3 impact of COVID-19 and multiple holidays.
 4
 5 JOINTLY SUBMITTED BY:
 6
     THE BOURASSA LAW GROUP                     BREMER WHYTE BROWN &
 7                                              O’MEARA LLP
 8 By: /s/ Valerie Gray                         By: /s/ Scott W. Ulm
 9 Mark J. Bourassa, Esq.                       Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 7999                          Nevada Bar No. 10600
10 Jennifer A. Fornetti, Esq.                   Scott W. Ulm, Esq.
11 Nevada Bar No. 7644                          Nevada Bar No. 12652
   Valerie Gray, Esq.                           Attorneys for Defendant,
12 Nevada Bar No. 14716                         James River Insurance Company
13 Attorneys for Plaintiff
   Sheila Reddic
14
15
16
                                       IT IS SO ORDERED.
17
18
                                       ___________________________________
19                                     Cam Ferenbach
                                       United States Magistrate Judge
20
21                                                12-28-2020
                                       Dated:_____________________________
22
23
24
25
26
27
28
                                            2

     1256.162 4835-4756-1429.1
       Case 2:19-cv-02080-RFB-VCF Document 27 Filed 12/28/20 Page 3 of 3




1                                CERTIFICATE OF SERVICE
2             I hereby certify that on this 22nd day of December 2020, a true and correct copy
3 of JOINT STATUS REPORT RE: SETTLEMENT was served upon all parties
4 requesting notice via the United States District Court CM/ECF system.
5
6                                                      /s/ Alexis Robinson
7                                                     Alexis Robinson, an employee of
                                                      BREMER WHYTE BROWN &
8                                                     O’MEARA, LLP
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3

     1256.162 4835-4756-1429.1
